Title: To George Washington from Thomas Thomson, 12 August 1788
From: Thomson, Thomas
To: Washington, George



Sir
Nomony Westmoreland 12 Augst 1788

The distress’d Situation of a Family in who’s welfare & happiness I am much interested, must plead my apology for thus addressing a person to whom I am unknown But the people of America both collectively and as individuals have long been taught to look up to your excellency for Assistance & protection against the worst of all evils, that of Slavery.
The circumstance that has induced me to Address your excellency on this Occasion, is the very unhappy fate, of a very deserving Gentleman, a Dr William Spence, who left Great Britain with a Wife & Child in Septr 81, to return to his native Country, having been Sent to Britain for his Education when a Boy, they took their passage with many others, both Americans & British on board the Buckskin Hero, Capt. Gordon for New york, they had a prosperous voyage for 30 days, & Suppos’d

themselves within 2 or 3 days Sail of Sandy hook, as Appears by a Letter wrote by the D[octo]r to his friends in Glasgow, dated the 24th of Octr & Sent by a vessel they spoke at Sea—Since that time ’till the 3d of April last no Acct was ever heard of them, and it was confidently believ’d the Ship had foundred at Sea. But by the Information of a certain James Joshua Rynolds of Philadelphia Just return’d from Slavery at Algiers, & who’s narrative I have inclos’d for your excellencys perusal, it appears that the Buckskin Hero was captured by the Algerins, and condemn’d as American property having first destroy’d her mediterranian pass; She had a very rich cargo on Board, which was too great a temptation for an Algerin to with stand, by which means the Ships Company & about 30 passengers have been carried into Slavery In Such a case, & under Such circumstances, might I hope your excellency would be so good as to interest yourself with the Court of France in behalf of this unhappy Family. I am perfectly perswaded, that Court would get the matter laid before the Regency of Algiers, by their Consul there in consiquence of your recommendation, with very probable hopes of redress.
I am so well Satisfied Sir with your inclination to assist the unfortunate, that I need say nothing more on this Occasion to engage your feelings & humanity in the Interest of this distress’d family I can only add that it will greatly aleviate the Grief of the unhappy Mother of Dr Spence if you Should Espouse his cause, & lay under obligations a person who is with due Respect your Excellencys most obdt Humble Servt

Thos Thomson


P.S. This will be deliverd by George Thomson half Brother to the unhappy Sufferer Dr Spence who will receive any Answer you may pleas to give, & get it forewarded to its place of destination. T.T.

